                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES M. OSBORNE,

                 Plaintiff,

         v.                                                Case No. 16-cv-1292-JPG-MAB

 GERALD W. DORRIS, SUE FUNKHOUSER,
 LEON KEHRER, and ASHLEY CRIDER,

                 Defendants.


                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

69) of Magistrate Judge Mark A. Beatty recommending that the Court grant the defendants’

motions for summary judgment (Docs. 51 & 52) or, in the alternative, dismiss this case with

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 69);

   •   GRANTS the defendants’ motions for summary judgment (Docs. 51 & 52);

   •   In the alternative, DISMISSES this case with prejudice for lack of prosecution pursuant
      to Rule 41(b); and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: June 18, 2019

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE




                                           2
